RESOLUCIÓN
Hemos examinado el expediente de queja promovido por el abogado Sr. Aníbal Irizarry Alicea contra los abogados Sres. Israel Roldán y Waldemar Hernández imputando al primero alteración de la firma de su cliente en contestación a interrogatorios y al segundo haber legalizado dicho docu-*499mentó con fecha antedatada; y vistos asimismo la Resolución del Hon. Roberto Veray Torregrosa, Juez Superior (Agua-dilla) de 14 de abril de 1976 exonerando de falta a dichos abogados luego de abrir una encuesta sobre sus actuaciones; y el Informe sobre investigación de la Administración de Tribunales que llega a la misma conclusión, se ordena el sobresei-miento de este asunto.
Ante la infundada y viciosa querella de conducta profesional promovida por el Lie. Irizarry Alicea quien en su declaración jurada de 18 de abril de 1975 ante el Asesor Legal de la Administración de Tribunales (pág. 5) dijo que hacía algún tiempo estaba “velando” a su compañero Roldán González, este Tribunal consigna su repulsa y severa censura de las actuaciones del abogado Sr. Irizarry Alicea. Es altamente impropio que un abogado haga imputaciones falsas que afecten la reputación y buen nombre de un compañero. La preservación del honor y la dignidad de la profesión y la buena relación entre compañeros es responsabilidad ineludible de todo miembro de la profesión legal y para ello todo abogado debe observar con sus compañeros una actitud respetuosa, sincera, honrada y de cordialidad y cooperación profesional, velando siempre por el buen ejercicio de la profesión legal. Canon 27 de Ética Profesional. Archívese.
Lo acordó el Tribunal y certifica el Secretario. El Juez Asociado Señor Rigau no intervino.
(Fdo.) Ernesto L. Chiesa

Secretario